Citation Nr: 1107389	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-27 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for left ear hearing loss 
and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for right ear hearing loss 
and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the issues were previously characterized as 
entitlement to service connection for bilateral hearing loss.  
However, due to the grant of service connection for left ear 
hearing loss and the denial of service connection for right ear 
hearing loss, the Board has recharacterized the issues as shown 
on the title page.  

A hearing was held on October 29, 2009 in Cleveland, Ohio, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  By an unappealed November 1971 rating decision, the RO denied 
the Veteran's claim for service connection for defective hearing 
because there was no evidence of a chronic disability.  

3.  Evidence submitted subsequent to the November 1971 rating 
decision is new to the claims file and raises a reasonable 
possibility of substantiating the claim for service connection 
for right ear hearing loss.

4.  By an unappealed February 1980 decision, the RO denied the 
Veteran's claim for service connection for left ear hearing loss.  

5.  Evidence submitted subsequent to the February 1980 decision 
is new to the claims file and raises a reasonable possibility of 
substantiating the claim for service connection for left ear 
hearing loss.  

6.  The evidence is at least in relative equipoise regarding 
whether the Veteran's left ear hearing loss is related to active 
service.

7.  The most persuasive and competent evidence of record weighs 
against finding that the Veteran's right ear hearing loss is 
causally or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The rating decisions which denied service connection for 
hearing loss are final.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 20.1103 (2010).

2.  The evidence received subsequent to the November 1971 rating 
decision is new and material and the claim for service connection 
for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The evidence received subsequent to the February 1980 rating 
decision is new and material and the claim for service connection 
for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

4.  Resolving the benefit of the doubt in favor of the Veteran, 
left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2010).

5.  Right ear hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In the decision below, the Board has reopened the Veteran's 
claims for service connection and, therefore, regardless of 
whether the requirements of Kent have been met in this case, no 
harm or prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they pertain 
to new and material evidence have been complied with, a defect, 
if any, in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Furthermore, the Board finds that the notification requirements 
with respect to the claims for service connection have been met.  
In this case, the RO sent a letter to the Veteran in April 2006 
with respect to his claims for service connection.  The Board 
notes that the letter was not sent prior to the initial 
adjudication of the issues on appeal.  However, following the 
letter, the RO readjudicated the Veteran's claims for service 
connection in the August 2006 rating decision.  Thus, VA cured 
any defect in the notice before the case was transferred to the 
Board on appeal, and no prejudice to the appellant will result in 
proceeding with the issuance of a final decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the Veteran in the 
April 2006 letter about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the letter stated that in order to establish 
service connection the evidence must show that he had an injury 
in military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.

In addition, the RO notified the Veteran in the April 2006 letter 
about the information and evidence that VA will seek to provide.  
The letter indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and that 
VA was requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  Although the letter also informed the Veteran that a 
medical examination would be provided or that a medical opinion 
would be obtained if it was determined that such evidence was 
necessary to make a decision on the claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  The April 2006 letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  The letter also stated that it was the 
Veteran's responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal department or 
agency.

Finally, the April 2006 letter explained how disability ratings 
and effective dates were determined.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  Therefore, the notification 
requirements have been met.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available private and VA treatment 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Board recognizes that the Veteran 
reported that he was treated at the Valley Forge General Hospital 
during service and he may have mentioned his complaints of 
hearing loss.  The RO requested any records from Valley Forge 
General Hospital from the National Personnel Records Center 
(NPRC), but received a negative response in July 2009.  The NPRC 
stated that a search was conducted, but no records were located.  
Therefore, any further efforts to obtain such records are not 
required.  In this case, the Veteran was afforded VA examinations 
in July 2006 and November 2008 with respect to his claims for 
service connection.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The July 2006 and November 2008 VA 
examiners considered all of the pertinent evidence of record, to 
include the statements of the Veteran, and provided complete 
rationales for the opinion stated, relying on and citing to the 
records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

Initially, the Board notes that the Veteran first submitted an 
application for VA compensation benefits in May 1971 and 
requested service connection for hearing loss.  In a November 
1971 rating decision, the RO denied entitlement to service 
connection for defective hearing because the separation 
examination report showed essentially normal hearing, and 
defective hearing was not shown by the evidence of record.  The 
Veteran was informed of the decision and his appellate and 
procedural rights, but the Veteran did not express any 
disagreement.  As such, the decision became final.  See 38 C.F.R. 
§ 20.1103.  The Veteran submitted a claim to reopen in January 
1976.  The May 1976 rating decision denied service connection for 
left ear hearing loss as the evidence of record revealed a 
hearing loss in the left ear about four years after discharge 
from service with no relationship to any incident in service.  
The Veteran was informed of his appellate and procedural rights, 
but the Veteran did not express any disagreement.  As such, the 
decision became final.  38 C.F.R. § 20.1103.  The Veteran's 
representative requested that the Veteran's claim for left ear 
hearing loss be reviewed again in February 1980.  In February 
1980, the Veteran was sent a letter wherein the RO noted that 
service connection remained denied because the separation 
examination report stated that the hearing was normal and that 
the handwritten report was erroneously made.  The Veteran was 
informed of the decision and his rights, but did not express any 
disagreement.  Therefore, the decision is final.  38 C.F.R. § 
20.1103.  

In January 2006, the Veteran filed a claim to reopen his 
previously denied claim for entitlement to service connection for 
hearing loss.  Initially, the Board will address the Veteran's 
petition to reopen his claim of service connection for left ear 
hearing loss.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

The evidence associated with the claims file at the time of the 
last final decision in February 1980 included a private treatment 
record, VA examination reports, and the service treatment 
records.  
The evidence associated with the claims file subsequent to the 
February 1980 decision consists of VA examination reports, VA 
treatment records, a lay statement, and the Veteran's statements 
and hearing testimony.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
February 1980 decision and finds that the evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for left ear 
hearing loss.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds the 
December 2005 VA treatment record to be material.  The Veteran 
stated that he experienced an onset of left ear hearing loss 
following an explosion while in the service in Vietnam.  The 
examining physician noted an assessment of likely ossicular 
discontinuity from traumatic injury several years ago.  The Board 
must presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claims and may not assess its probative 
weight in relation or comparison to other evidence for reopening 
purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).  Therefore, as the VA treatment record relates the 
Veteran's left ear hearing loss to an in-service explosion, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claim for service 
connection for left ear hearing loss.

With respect to the Veteran's petition to reopen the claim for 
service connection for right ear hearing loss, it appears that 
the original rating decision in November 1971 denied service 
connection for hearing loss generally.  As noted above, the 
November 1971 rating decision denied service connection for 
hearing loss as there was no evidence of hearing loss during 
service or thereafter.  The Veteran was notified of the decision 
and his procedural and appellate rights, but did not submit a 
notice of disagreement.  Therefore, the November 1971 rating 
decision is final.  38 C.F.R. § 20.1103.  

The evidence of record at the time of the November 1971 rating 
decision included a VA examination report and the service 
treatment records.  

The evidence associated with the claims file subsequent to the 
November 1971 rating decision includes the VA treatment records, 
VA examination report, lay statement, and the Veteran's 
statements and hearing testimony.  The Board has thoroughly 
reviewed the evidence associated with the claims file subsequent 
to the November 1971 decision and finds that the evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
right ear hearing loss.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the November 2008 VA examination report to be 
material.  The audiometric findings show that the Veteran has a 
current right ear hearing loss disability.  See 38 C.F.R. 
§ 3.385.  Therefore, as the evidence shows that the Veteran has a 
current disability, the evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for right ear hearing loss.

II.	Service Connection 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the threshold for normal hearing is 
from 0 and 20 decibels, and higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
When audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160. 

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of the Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Left ear hearing loss

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for left ear hearing 
loss.  

The November 2008 VA examination report shows that the Veteran 
currently has a left ear hearing loss disability.  38 C.F.R. 
§ 3.385.  The Veteran contends that he was exposed to noise 
during his service in Vietnam.  Specifically, in a January 2006 
statement, the Veteran explained that he felt that his bilateral 
hearing loss stemmed from an in-service accident that injured the 
Veteran's right eye and affected his vision.  He stated that when 
the artillery piece exploded, the sound was at such close range 
(within 4 feet), that it caused injury to his ears.  He also 
stated that prior to the accident, he was exposed to high noise 
levels simply from being in Vietnam in a combat zone and that his 
job included firing long and short range dusters and the weapons 
had to have impacted his ability to hear.  

The service treatment records are limited in this case.  However, 
there are two separation examination reports of record.  The 
first handwritten report shows that the audiometric findings with 
respect to the left ear were recorded as follows:  40 decibels 
(dB) at 500 Hertz (Hz), 35 dB at 1000 Hz, 20 dB at 2000 Hz, 25 dB 
at 3000 Hz, and 25 dB at 4000 Hz.  However, the examining 
physician crossed out the original findings and wrote that the 
Veteran exhibited 15 dB at 500 Hz, 10 dB at 1000 Hz, 5 dB at 2000 
Hz and did not provide a finding for 3000 Hz.  In the typed 
separation examination report, the audiometric findings with 
respect to the left ear were recorded as follows:  15 dB at 500 
Hz, 10 dB at 1000 Hertz, 5 dB at 2000 Hz, and 25 dB at 4000 Hz.  
There was no explanation provided for the crossed out findings in 
the original report.  However, even if the original findings were 
in error, the typed report still shows that the Veteran exhibited 
25 dB at 4000 Hertz, indicating some degree of hearing 
impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Shortly after separation from service, the Veteran filed a claim 
for service connection and stated that he experienced hearing 
loss at times.  There was no VA audiometric examination completed 
at that time.  Subsequently, the Veteran filed another claim for 
service connection in 1976.  The March 1976 examination report 
shows that the Veteran complained of left ear hearing loss.  The 
Veteran related this to being exposed to an explosion while he 
was in the service.  He admitted to no preservice difficulties 
with his ears.  The audiometric examination report shows that the 
Veteran had a left ear hearing loss disability at that time.  The 
air conduction findings showed that the Veteran exhibited 65 dB 
at 500 Hertz, 40 dB at 2000 Hz, and 45 dB at 4000 Hz.  The 
Veteran's speech recognition score was listed as 94 percent.  

The Veteran was afforded VA examinations in July 2006 and 
November 2008.  The July 2006 VA examiner reviewed the claims 
file and noted that the first indication of impaired hearing was 
on a compensation and pension examination dated in March 1976.  
The Veteran stated that a 40 mm cannon exploded in his face less 
than four feet away from him and he believed that this is what 
caused his hearing loss.  The examiner opined that it was less 
likely than not that a hearing loss in either ear was the result 
of any activity during military service.  The examiner cited the 
May 1971 separation examination report showing normal hearing in 
both ears and the report of medical history signed by the Veteran 
which denied hearing loss.  The November 2008 VA examiner also 
reviewed the claims file and noted that the Veteran reported 
military noise exposure during which a tank blew up causing him 
severe injuries.  Again, the examiner opined that the Veteran's 
hearing loss was not caused by or a result of military noise 
exposure.  The examiner reviewed the service treatment records 
and noted that the separation audio dated in May 1971 revealed 
normal hearing acuity at all test frequencies.  

On the other hand, the December 2005 VA treatment record noted 
that the Veteran reported a sudden onset of left hearing loss 
following an explosion while in the service in Vietnam.  The 
examining physician noted an assessment of likely ossicular 
discontinuity from traumatic injury several years ago.  

Based on the foregoing, the Board finds that there is reasonable 
doubt as to whether the Veteran has current left ear hearing loss 
that is related to his military service.  Although the VA 
examiners provided negative nexus opinions, the Board finds that 
the Veteran's statements regarding the continuity of his left ear 
hearing loss are persuasive and credible.  As noted above, the 
Veteran has consistently related that he has experienced left ear 
hearing loss since an explosion that occurred during his period 
of active service.  The evidence of record shows that the Veteran 
reported experiencing hearing loss shortly after separation from 
service.  Indeed, the March 1976 examination report, completed 
less than 5 years after the Veteran's separation from active 
service, showed that the Veteran had a left ear hearing loss 
disability at that time, providing further credibility to the 
Veteran's statements.  With regard to what is meant by 
"credible", the Board notes that "It has been termed as 'the 
quality or power of inspiring belief. . . .' Credibility . . . 
apprehends the over-all evaluation of testimony in the light of 
its rationality or internal consistency and the manner in which 
it hangs together with other evidence"  Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In 
this case, the Board finds that the Veteran's statements "hang 
together" with the overall evidence of record. Furthermore, 
although the VA examiners provided negative nexus opinions based 
on the normal hearing results in the separation examination 
report, the Board finds that the hearing results with respect to 
the left ear are questionable as the handwritten examination 
report revealed higher audiometric findings that were crossed out 
without any explanation.  Finally, the December 2005 VA physician 
opined that the Veteran's left ear hearing loss was related to 
the in-service traumatic injury.  In this case, the Board finds 
that reasonable doubt exists as to whether the Veteran's left ear 
hearing loss is related to active service.  To the extent there 
is any reasonable doubt, that doubt will be resolved in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  Based on the evidence of record, the Board 
finds that the Veteran's current left ear hearing loss is related 
to his period of active service and, therefore, service 
connection for left ear hearing loss is warranted.  

Right ear hearing loss

In consideration of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right ear 
hearing loss.  Concerning this, the Board notes that the November 
2008 VA examination report shows that the Veteran currently has a 
right ear hearing loss disability.  38 C.F.R. § 3.385.  

The Veteran alleges that he has hearing loss due to acoustic 
trauma during service.  Specifically, in a January 2006 
statement, the Veteran explained that he felt that his bilateral 
hearing loss stemmed from an in-service accident that occurred 
that injured the Veteran's right eye and affected his vision.  He 
stated that when the artillery piece exploded, the sound was at 
such close range (within 4 feet), caused injury to his hears.  He 
also stated that prior to the accident, he was exposed to high 
noise levels simply from being in Vietnam in a combat zone and 
that his job included firing long and short range dusters and the 
weapons had to have impacted his ability to hear.  

The Board recognizes the Veteran's statements regarding the noise 
exposure from being in a combat zone.  Although the Veteran 
reports being exposed to noise in a combat zone, there is no 
evidence that he was involved in combat.  Section 1154(b) 
requires that the Veteran have actually participated in combat 
with the enemy, meaning participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in a 
general "combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 
18, 1999).   The Veteran did not receive any medals or 
decorations that would signify combat service and there is no 
evidence in the records to show that he was involved in combat.  
Therefore, the Board finds that the provisions of 38 U.S.C.A. § 
1154(b) do not apply in this case.  Even so, the Board finds that 
the Veteran's reports of exposure to noise are competent and 
credible as the Veteran's military occupational specialty (MOS) 
was listed as a light artillery crewman and it is reasonable to 
believe that the Veteran was exposed to noise from the firing of 
weapons.  See 38 C.F.R. § 3.159(a)(2).

However, the service treatment records do not reveal any findings 
or complaints of right ear hearing loss.  The Board recognizes 
that the Veteran was treated for shell fragment wound to the 
forehead from the in-service accident and that he was treated for 
an injury to his eye.  However, there is no mention of any 
hearing loss.  As noted previously, the Board recognizes that 
there are two copies of the separation examination report.  The 
original handwritten report shows that a finding with respect to 
the right ear was crossed out and not included on the typed 
separation examination report.  However, even considering the 
crossed out finding, the Veteran's hearing was within normal 
limits upon separation from active service.  

Shortly after separation from active service, the Veteran filed a 
claim of service connection for hearing loss.  It is unclear as 
to whether the Veteran was claiming service connection for right 
ear hearing loss, but he did express that he had problems with 
his hearing from time to time.  Subsequently, the March 1976 VA 
examination report shows that the Veteran only reported problems 
with the hearing of his left ear and did not report any right ear 
hearing loss.  The examination report showed that the Veteran's 
right ear hearing was within normal limits.  The first evidence 
of a right ear hearing loss disability is in the 2000s, 
approximately 30 years after the Veteran's separation from active 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may consider 
a prolonged period without medical complaint when deciding a 
claim).

Moreover, there is no competent medical evidence linking the 
Veteran's current right ear hearing loss disability to active 
service.  In this respect, the Veteran was afforded VA 
examinations in July 2006 and November 2008.  The July 2006 
examination report shows that the claims file was reviewed.  The 
Veteran reported that a 40 mm cannon exploded in his face less 
than four feet away from him and he believed that this is what 
caused his hearing loss.  He stated that after separation from 
service, he worked in a factory buffing and grinding for 30 
years.  He stated that it was noisy and wearing of hearing 
protection was required.  The examiner opined that it was less 
likely as not that a hearing loss in either ear was the result of 
any activity during military service.  The May 1971 hearing tests 
showed normal hearing and the report of medical history of that 
same date signed by the Veteran denied hearing loss or ear, nose, 
and throat trouble.  The November 2008 VA examination report 
shows that the Veteran reported difficulty hearing, especially 
from his left ear.  The Veteran reported military noise exposure 
to combat noise including artillery, gunfire, and tanks.  The 
Veteran reported a specific incident in which his tank blew up 
causing him severe injuries.  The Veteran reported occupational 
noise exposure to industrial noise for 28 years but did report 
wearing mandatory hearing protection.  The examiner opined that 
the Veteran's hearing loss was not caused by or a result of 
military noise exposure.  The examiner reviewed the claims file 
and noted that the service treatment records revealed normal 
hearing at all test frequencies.  The examiner noted that a VA 
Form 21-2507 noted that the Veteran's separation examination 
contained audiology findings showing rather distinct left ear 
hearing loss, but these had been crossed out and revised by an 
unknown person and the report is in question.  However, the 
examiner found no evidence of hearing loss on separation 
examination and found no evidence of test results that were 
crossed out and, therefore, found all test results to be reliable 
and valid.  No hearing impairment was evident during the 
Veteran's period of active service.  

The Board finds that the VA examiners' opinions with respect to 
the etiology of the right ear hearing loss are persuasive.  The 
examiners reviewed the pertinent evidence of record and opined 
that the hearing loss was not related to the Veteran's service 
due to the normal hearing tests during the period of active 
service.  The Board acknowledges that there are two separation 
examination reports associated with the claims file including one 
handwritten examination report with one crossed out audiometric 
finding with respect to the right ear.  However, even considering 
the crossed out audiometric finding of 15 decibels at the 3000 
Hertz level, the Veteran's right ear hearing was within normal 
limits upon separation from active service.  Thus, the examiners' 
opinions that the right ear hearing loss was within normal limits 
during service is consistent with the evidence of record.  

The Board recognizes that the December 2005 VA physician opined 
that the Veteran likely had ossicular discontinuity from 
traumatic injury several years ago.  However, the treatment 
record shows that the Veteran only reported a sudden onset of 
left ear hearing loss following the explosion while in service.  
Therefore, the physician's opinion does not pertain to the 
Veteran's claim for service connection for right ear hearing loss 
and is not probative with respect to the etiology of the 
Veteran's right ear hearing loss.  

Here, the only evidence relating a current right ear hearing loss 
disability to active service is the Veteran's personal statements 
and those of his ex-wife.  The Veteran has stated that his 
hearing loss is related to his noise exposure during service and 
the Veteran's ex-wife has stated that she noticed the Veteran's 
hearing problems when he returned from Vietnam.  However, there 
is no indication in the record that the Veteran or his ex-wife 
are physicians or other health care professionals.  The Board 
acknowledges that lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).
Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is rendering an opinion as to the etiology of his right 
ear hearing loss.

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a hearing loss disability is not a condition generally 
capable of lay diagnosis, although its symptoms, such as 
difficulty hearing, might be described by a lay person, nor is it 
the type of condition that can be causally related to military 
service without medical expertise.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this 
regard, the origin of a hearing loss disability is a matter of 
medical complexity and is often the subject of conflicting 
opinions.  Thus, the Board concludes that, although the Veteran 
and his ex-wife are competent to report lay observable symptoms, 
the statements as to the origin or onset of a hearing loss 
disability do not constitute competent evidence.  As laypersons, 
they are not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that matters involving special experience 
or special knowledge require the opinions of witnesses skilled in 
that particular science, art, or trade).  Therefore, the 
Veteran's statements and his ex-wife's statements regarding the 
etiology of his right ear hearing loss in this case do not 
constitute competent evidence on which the Board can make a 
service connection determination.

To the extent that the Veteran has attested to having 
chronic/continuous symptomatology of right ear hearing loss since 
service, the Board recognizes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as in-
service noise exposure.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Furthermore, he can attest to decreased 
hearing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In addition, the Board acknowledges the lay statement 
submitted by the Veteran's ex-wife, C.R., who attested to the 
Veteran's difficulty hearing after his period of active service.  
Although the Veteran and his wife can attest to symptomatology, 
the Board must address the credibility of these statements.  For 
instance, the Board can weigh the absence of contemporaneous 
medical evidence against the lay evidence of record.  See 
Buchanan v. Nicholson, 451 F3d 1331 (2006).  Although the Veteran 
and his ex-wife have asserted that his right ear hearing loss 
disability has existed since service, service treatment records 
show that the Veteran's right ear hearing was within normal 
limits and the records do not reveal any complaints related to 
hearing loss during active service.  Thus, the assertions of 
difficulty hearing since service are contradicted by 
contemporaneous service treatment records.  In these 
circumstances, the Board gives more credence to the 
contemporaneous medical evidence of record, which was negative 
for complaints, diagnoses, or treatment for right ear hearing 
loss during active service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  The Board notes that 
shortly after service, the Veteran complained of difficulty 
hearing at times and the November 1971 rating decision denied 
service connection for defective hearing.  However, following the 
decision, in March 1976, the Veteran only made complaints 
regarding hearing loss in his left ear, not his right ear.  
Indeed, the March 1976 VA examination report shows that the 
Veteran's right ear hearing was within normal levels.  In 
addition, a statement from the Veteran's private physician in 
December 1975 only noted that the Veteran was possibly deaf in 
the left ear and had no remarks pertaining to the right ear.  The 
December 2005 VA treatment record shows that the Veteran reported 
that his left ear hearing loss has existed since service and he 
did not mention his right ear hearing loss.  In light of the 
above, the Board finds that the overall evidence of record does 
not support the Veteran's statements and those of his ex-wife and 
therefore entitlement to service connection for right ear hearing 
loss based on post-service continuity of symptomatology must be 
denied.  38 C.F.R. § 3.303(b).

Lastly, the Board notes that service connection for a hearing 
loss disability may also be granted on a presumptive basis if it 
manifests itself to a degree of 10 percent or more within one 
year after discharge.  38 C.F.R. § 3.307, 3.309(a).  However, 
there is no evidence of such manifestation in this case.  On the 
contrary, the objective medical evidence shows that the Veteran 
did not have a hearing loss disability for VA purposes for years 
following the separation from active service.  Therefore, the 
Board finds that the Veteran's right ear hearing loss disability 
may not be presumed to have been incurred in active service.

In sum, after considering the credibility and probative value of 
the evidence in this case, the Board finds the evidence against 
the Veteran's claim for service connection for right ear hearing 
loss to be more persuasive than the evidence in favor of the 
claim.  Although the Veteran currently has a right ear hearing 
loss disability and reports having had the condition since active 
service, the service treatment records and separation examination 
report show that the Veteran's hearing was within normal limits 
and do not show any findings, complaints, or notations of right 
ear hearing loss.  Furthermore, the July 2006 and November 2008 
VA examiners, after examination and review of the pertinent 
evidence of record, opined that the Veteran's right ear hearing 
loss was not related to active service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and far 
more probative than the statements of the Veteran, offered years 
after his discharge from service.  See Curry, 7 Vet. App. at 68.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for right 
ear hearing loss.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that service 
connection for right ear hearing loss is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left ear hearing loss is 
granted.  

Entitlement to service connection for right ear hearing loss is 
denied.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


